Citation Nr: 0844914	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-31 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-operative residuals, multiple plantar fibromas, 
right foot with hallux rigidus and degenerative joint 
disease, first metatarsophalangeal joint, great toe.



REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1976 to May 
1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  In the September 2006 rating 
decision, the RO granted service connection with a 0 percent 
evaluation for post- operative residuals, multiple plantar 
fibromas, right foot with hallux rigidus and degenerative 
joint disease, first metatarsophalangeal joint, great toe 
(right foot disorder) with an effective date of September 7, 
2004.  In an August 2007 decision, the RO increased the 
initial 0 percent rating to a 10 percent rating effective 
September 24, 2004. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the 
equitable disposition of the veteran's appeal has 
been obtained.

2.  The veteran's right foot disorder is manifested by pain 
in the mid-plantar foot on repetitive motion, chronic pain 
in the first metatarsophalangeal joint, osteoarthritis of 
the first metatarsophalangeal joint, and hallux rigidus.

3.  The veteran has multiple surgical (incisional) scars on 
the right foot which have been reported to be mildly 
tender, and one of which is a painful scar over the first 
metatarsophalangeal joint of the right great toe from a 
2005 surgery.


CONCLUSIONS OF LAW

1.  The criteria for 20 percent initial rating for post-
operative residuals, multiple plantar fibromas, right foot 
with hallux rigidus and degenerative joint disease, first 
metatarsophalangeal joint, great toe have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).

2.  The criteria for an initial separate 10 percent rating 
for mildly tender incisional scars of the right foot and 
including a painful surgical scar over the first 
metatarsophalangeal joint of the right great toe have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim for an increased initial 
rating for a right foot disorder, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication of the 
veteran's claim for service connection, an October 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although notice was not 
provided to the veteran prior to the initial adjudication of 
this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection 
claim has been more than substantiated-it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 491 (2006).  

The veteran's service medical records, VA medical treatment 
records, private medical records, and Social Security 
Administration (SSA) records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additional VA medical 
records were submitted to the Board in June 2008 with a 
waiver of RO consideration.  See 38 C.F.R. §  20.1304 
(c)(2008).  There is no other indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was provided 
a VA examination.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

B.  Law and Analysis 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the 
life of the claim, a practice known as a "staged rating."  
See Fenderson v. West, 12 Vet. App 119 (1999).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The relevant temporal focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

The Board has considered whether a staged rating is for 
consideration.  The evidence of record does not establish 
distinct time periods where the service-connected right foot 
disorder resulted in symptoms that would warrant different 
ratings.  With respect to the veteran's claim for an 
increased initial rating for a right foot disorder, the 
Board will evaluate the veteran's claim for the period from 
September 7, 2004, the effective date of service connection 
assigned by the RO.  

The Board must also consider whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of a 
joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the diagnostic code 
provisions predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

Pyramiding, that is the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; 
the critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  An evaluation in excess of that provided for by 
simple limitation of motion may be assigned, without 
pyramiding under 38 C.F.R. § 4.14, because there may be 
additional disability in excess of limitation of motion as a 
result of pain or pain on repeated use of a joint.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); Hicks 
v. Brown, 8 Vet. App. 417, 420-21 (1995); and DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  In other words, when 
rating for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.

In a March 2004 lay statement, the veteran reported that he 
was unable to do much because of disabilities of the feet, 
hip, lower back, neck, and right arm.

In an April 2004 private medical record, the veteran 
reported right foot pain.  He stated he could not stand or 
use that foot and had difficulty driving.  The veteran 
stated he had arthritis.  The medical report indicated 
arthritis of the right foot.  The examiner noted that the 
veteran was able to stand and that the right foot 
metatarsophalangeal joint was swollen and tender on 
palpation.  In an April 2004 private mental status 
evaluation, the veteran reported right foot problems.  He 
reported that he now had arthritis in the right foot and 
took over-the-counter medication that did not help with the 
pain.  He stated he stopped working two years ago due to 
health problems.  The examiner's diagnostic impression was 
11 surgeries on right foot and arthritis in right foot.  

In an October 2004 lay statement, the veteran reported that 
he had difficulty standing, walking and had increased pain 
in both feet.  He reported that his physical problems were 
real and that he had been living with these problems since 
he was a young boy.  He stated that he had worked many days 
while in pain and that now he felt he could not cope from 
day to day.  He further stated that his physical problems 
had become worse over the years and that they had taken a 
toll on his social life and self-esteem.  He reported that 
his physical and mental problems prevented him from being 
gainfully employed.  

In an October 2004 VA medical report, the veteran complained 
of right foot pain, stated that he had nearly constant pain 
for the past two years, and that the pain was worse in the 
right great toe.  He also reported limited range of motion.  
The examiner noted no acute distress but that the veteran 
walked with a slight limp.  The examiner diagnosed right 
foot pain, specifically great toe joint pain and noted that 
there was tenderness with range of motion of the right great 
toe.  

In a November 2004 private mental status evaluation for 
disability benefits, the veteran reported right foot 
numbness and arthritis.  The examiner diagnosed multiple 
right foot surgeries with secondary arthritis.  In a 
December 2004 private medical examination, the veteran 
reported problems with his right foot including a total of 7 
surgeries on his right foot for ganglion, fibroma, and 
scars.  He also stated that he had chronic pain in his right 
foot and that the foot hurt with weight bearing.  The 
examiner diagnosed the veteran with chronic foot pain.  

In a December 2004 VA medical report, the veteran complained 
of metatarsophalangeal joint pain and decreased range of 
motion right first metatarsophalangeal joint with pain of 7 
on a scale of 1 to 10.  The examiner noted a provisional 
diagnosis of hallux rigidus, right.  There was no 
dorsiflexion of the right first metatarsophalangeal joint, 
normal plantar flexion, pain on range of motion, and bony 
mass around first metatarsophalangeal joint.  

In a December 2004 outpatient history report, the veteran 
reported problems with his feet.  Specifically, he reported 
that his right big toe was very painful at times and he was 
unable to drive because of extreme pain.  The examiner noted 
that the veteran was on medication for pain in his right 
foot and that the veteran walked favoring his right foot.  
The assessment was status post multiple surgeries, right 
foot.  

In a February 2005 lay statement, the veteran reported that 
he had had many surgeries since 1977 which had had a 
devastating effect on his life.  He stated that he had not 
been able to work since 2004 due to his condition, and that 
his last job was only part-time.  

In a May 2005 VA podiatry note, the veteran stated that he 
was going to have surgery on his right hallux and reported a 
tightness in the bottom of his right foot.  An April 2005 VA 
clinician note reported that the veteran was scheduled for 
removal of spurs from his feet.  During a December 2005 VA 
clinic visit, the veteran reported that he had toe surgery 
six months prior and continued to have toe pain.  In a March 
2006 VA clinician note, the veteran reported that six months 
earlier he had undergone removal of a bone spur in his right 
big toe at the VA in Indianapolis.  In an August 2006 VA 
record, the veteran reported that that his right foot was 
swollen and sore.

In a July 2006 private physician letter, the physician 
reported that the veteran had noted increasing pain in the 
metatarsophalangeal joint of his right great toe and that 
this resulted in his most recent surgical procedure 
performed by the VA Medical Center in Indianapolis, Indiana.  
The physician stated that the resident surgeon and staff who 
performed the veteran's surgical procedure did not address 
the problem with the veteran.  He stated that they treated 
the veteran for a hallux rigidus condition and did an 
exostectomy but made no attempt to alleviate his hallux 
rigidus condition and that he was still having symptoms as a 
result.  The physician reported that physical examination of 
the right foot showed multiple incisional scars which were 
mildly tender.  The physician noted that the veteran had a 
dorsal aspect right foot scar from the surgery at VA, a 
rigid right great toe with marked limitation of motion and 
painful motion.  Specifically, the metatarsophalangeal joint 
revealed dorsiflexion to 5 degrees, plantar flexion to 5 
degrees and normal alignment.  The physician noted that the 
veteran walked on the outside border of his right foot and 
that there was no pressure on the metatarsophalangeal joint 
resulting in poor push off phase of gait.  The physician 
further stated that the veteran's recent VA surgery was 
inappropriate treatment for his condition and that he 
continued to suffer as a result of the hallux rigidus 
condition. 

In December 2006, the veteran was afforded a VA medical 
examination of the feet.  The veteran reported that he had 
surgical treatment in 2005, but did not have any records of 
the procedure and continued to have pain in the right first 
metatarsophalangeal joint.  The examiner noted that the 
veteran was seeing a podiatrist for the continuing pain in 
his right foot and has a prescription for right foot 
orthosis.  The examiner noted that the veteran had flare-ups 
of pain in the right foot when he was standing upright 
longer and when he was walking.  The examiner also noted 
that during the last year, the veteran did not have any 
incapacitating episodes or hospital admissions related to 
his right foot, but that there was mild limping on the right 
leg.  The examiner indicated the veteran had pain on 
palpitation and during movement in the first 
metatarsophalangeal joint and that there was no hallux 
valgus deformation.  He also noted a full range of motion in 
the right ankle joint, good alignment during weight-bearing 
and non-weight bearing of Achilles tendon and that during 
repetitive motion, like walking, the veteran complained of 
pain of mid-plantar foot and in the first 
metatarsophalangeal joint.  The examiner noted that the 
veteran had easy fatigability and lack of endurance during 
walking, but did not have any callosities on the right 
plantar foot, and normal pulse of dorsalis pedis artery.  
The diagnosis was multiple plantar fibromas since age 9, 
recurrent plantar fibroma with flare-up when in service, 
status post total plantar fasciectomy March 1977, and right 
hallux rigidus, status post surgical treatment in 2005.  
Upon examination of the veteran's range of motion, the 
examiner found that the right foot first metatarsophalangeal 
joint was painful on palpation, and that the veteran has 
painful and limited range of motion in the 
metatarsophalangeal joint, including dorsiflexion and 
plantar flexion altogether of 10 degrees.  The examiner 
noted that during repetitive motion in this joint the 
veteran had increased pain, easy fatigability, and lack of 
endurance, but no decreasing range of motion.  The rest of 
the metatarsophalangeal showed normal range of motion and 
there was no pain in the other joints of the right foot.  
The examiner diagnosed severe degenerative osteoarthritis of 
right first metatarsophalangeal joint- hallux rigidus.  An 
x-ray impression was moderate degenerative changes of the 
first metatarsophalangeal joint.  The examiner noted the 
presence of three surgical scars on the veteran's right 
foot.  The examiner reported the presence of a large 
surgical scar on the veteran's plantar foot from a plantar 
fasciectomy.  The examiner also noted a small plantar scar 
from a previous surgery for removing fibromas.  The examiner 
reported that the scars were whitish and nontender on 
palpation.  The examiner noted a third scar over the first 
metatarsophalangeal joint from the 2005 surgery with pain on 
palpation and during movement in the first 
metatarsophalangeal joint.

In a September 2007 VA progress note, the veteran reported 
right foot pain.  The examiner noted that the veteran's 
right foot was red and tender to touch.  The examiner 
diagnosed right foot pain and a steady gait without 
assistance devices.  

In his September 2007 substantive appeal, the veteran 
asserted his foot disorder caused pain on standing, and 
walking and caused limping.

In a December 2007 VA progress note, the veteran complained 
of toe pain of the right foot and stated that the pain 
medication he was on had not been effective and that his 
right foot pain had increased.  The right foot was within 
normal limits with no swelling and full range of motion.  
The examiner diagnosed joint pain of the right foot.  In a 
January 2008 VA record, the veteran reported a painful right 
great toe.  The assessment was degenerative joint disease of 
the right first metatarsophalangeal joint.

In a March 2008 VA progress note, the veteran complained of 
chronic pain in the right first metatarsophalangeal joint 
and reported that he had had difficulty with this toe since 
he was a child.  He stated that he had 10 to 11 surgeries on 
the right foot, including plantar fascia surgery about 10 
times.  He also reported that he was operated on at the 
Indianapolis VA in October 2005 with a right first 
metatarsophalangeal cheilectomy and that he continued to 
have pain with ambulation.  The examination showed moderate 
tenderness to flexion and extension of right first 
metatarsophalangeal joint.  The examiner diagnosed 
degenerative arthritis of the right metatarsophalangeal 
joint and chronic pain with hallucis rigidus.  In a March 
2008 radiology report, the impression was moderate 
degenerative changes with spurring in the first 
metatarsophalangeal joint with no significant interval 
change since December 2006 and no acute bony injury.  In an 
April 2008 VA consultation report, the veteran complained of 
pain in the right great toe at the first metatarsophalangeal 
joint and reported that he had a cheilectomy in October 
2005.  The examiner found pain to flexion and extension of 
right first metatarsal joint.  The diagnosis was 
osteoarthritis right first metatarsal joint.

VA and private medical records show that the veteran has 
chronic right foot pain primarily in the right great toe 
with altered gait due to such pain, osteoarthritis of the 
right great toe and right hallux rigidus  See April 2008 VA 
consult report; March 2008 radiology report; March 2008 VA 
progress note; December 2007 VA progress note; September 
2007 VA progress note; December 2005 VA clinic report; March 
2005 VA podiatry note; December 2004 outpatient history 
report; December 2004 VA medical report; December 2004 
private medical examination; October 2004 VA medical report; 
April 2004 private medical report.  Specifically, the 
December 2006 VA examination showed that the veteran had 
pain on palpation and limited range of motion in the first 
metatarsophalangeal joint.  The dorsiflexion and plantar 
flexion altogether was 10 degrees.  Repetitive movement in 
metatarsophalangeal joint caused pain, easy fatigability and 
lack of endurance.  

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Codes 5281-5284.  This means the veteran's right 
foot disorder contemplates both hallux rigidus and other 
foot disorders.  See 38 C.F.R. §  4.27.  It indicates that 
the veteran's hallux rigidus (DC 5281) is rated under other 
foot injuries (DC 5284).  Diagnostic Code 5284 assigns a 10 
percent evaluation for a moderate foot injury; a 20 percent 
evaluation for a moderately severe foot injury; and a 30 
percent evaluation for a severe foot injury.  38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2008).  The Board notes that 
words such as "severe" and "moderate" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
VA must evaluate all evidence, to the end that decisions 
will be equitable and just. 38 C.F.R. § 4.6 (2008).  
Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving 
at a decision regarding a request for an increased 
disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 4.2, 4.6 (2008).

In this case, the Board finds that the veteran's right foot 
disability warrants a 20 percent rating.  The Board 
concludes that the evidence as set forth above shows that 
right foot disability more closely approximates that of a 
moderately severe right foot injury under Diagnostic Code 
5284.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  
The veteran's overall impairment, to include loss of range 
of motion of the right great toe, history of multiple 
plantar fibromas, and hallux rigidus with degenerative joint 
disease of the first metatarsophalangeal joint of the great 
toe is most accurately contemplated under the provisions of 
this Code  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca 8 Vet. 
App. at 206-7.  The evidence demonstrates limited range of 
motion in the veteran's metatarsophalangeal joint, 
noticeably altered gait due to pain, chronic toe pain, and 
difficulty with prolonged walking and standing; thus, the 
Board finds that a 20 percent rating under Diagnostic Code 
5284 for a moderately severe foot injury is appropriate.  
The Board finds that the 20 percent rating would encompass 
not only the painful and limited motion of the first 
metatarsophalangeal joint, but also any increased pain, 
fatigability, and lack of endurance on repetitive motion.  
However, the Board does not find that a severe foot injury 
is demonstrated.  In this regard, the pain in the foot 
appears to be primarily limited to the right 
metatarsophalangeal joint although some mid-foot pain was 
reported on VA examination with repetitive motion.  Further, 
while there is limited motion and hallux rigidus of the 
first toe, the rest of the veteran's metatarsophalangeal 
joints have normal range of motion.  The veteran has a 
normal longitudinal arch of the right foot, and good 
alignment during weight-bearing and non-weight-bearing of 
the Achilles tendon.  While his gait was described as a mild 
limp, he walked with no assistive devices.  There were no 
callosities on the right plantar foot, and normal pulse of 
the dorsalis pedis artery.  There was also no pain on 
palpation or movement of the right ankle with normal range 
of motion of the ankle, and no pain noted in any other 
joints of the right foot.  Accordingly, the Board finds that 
a severe right foot disability is not shown in this case.  
Therefore, a 20 percent evaluation is warranted.

The Board notes further that the veteran's attorney in this 
case has requested separate ratings for the veteran's right 
foot disability under DC 5280 (10 percent requested); DC 
5283 or 5284 (30 percent requested); DC 5003-5283 (10 
percent requested); and DC 7802 (0 percent requested).  See 
letter from attorney dated July 1, 2008.  However, as noted 
above, the Board finds that a 20 percent evaluation is in 
order under DC 5284, and the evidence does not show malunion 
or nonunion of the tarsal or metatarsal bones under DC 5283; 
thus a 30 percent disability rating under either Code is not 
in order.  Further, a 10 percent rating under DC 5280 is not 
warranted in this case because the evidence would have to 
demonstrate unilateral hallux valgus which is not shown in 
this case (or be rated under DC 5281).  See December 2006 VA 
examination which found no hallux valgus formation on the 
right foot.  In this regard, although DC 5281, hallux 
rigidus requires a rating under DC 5280, for severe hallux 
valgus, a 10 percent rating would require symptoms 
equivalent to amputation of the great toe.  More 
importantly, the Board finds that a more favorable rating 
for the veteran is under DC 5284, for other foot injuries, 
which in this case primarily contemplates the symptomatology 
associated with the veteran's right great toe and includes 
the overlapping symptoms that the veteran exhibits as a 
result of his hallux rigidus diagnosis.  See 38 C.F.R. §  
4.71.  A separate rating for specific foot or toe pathology 
in addition to the 20 percent rating already awarded for the 
left foot would violate the rule against pyramiding in this 
case including a separate rating for arthritis of the right 
great toe which would contemplate any limitation of motions 
of that toe.  See 38 C.F.R. § 4.71a, DC 5003 (directing that 
arthritis of a joint be evaluated based on the limitation of 
motion of the joint); 38 C.F.R. § 4.14; VAOPGCPREC 9-04; see 
generally VAOPGCPREC 9-98 (depending on the nature of the 
foot injury, 38 C.F.R. § 4.71a, Diagnostic Code 5284 may 
involve limitation of motion and therefore requires 
consideration under sections 4.40 and 4.45).  The Board 
notes that pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when evaluating 
a veteran's service-connected disability.  38 C.F.R. § 4.14 
(2008).  Therefore, a separate rating for each of the 
veteran's symptoms, including limited and painful motion of 
the right great toe, is not necessary because these are 
overlapping symptoms of the veteran's hallux rigidus and 
arthritis in his right foot and not separate manifestations 
of the veteran's right foot disorder allowing evaluation 
under multiple diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259, 261- 62 (1994).  All of the veteran's 
symptoms for his right foot disorder may be rated under the 
criteria for DC 5284.

The Board has also considered whether a separate evaluation 
for scars is in order in this case as requested by the 
veteran's attorney.  A 10 percent rating is assignable for a 
scar that is superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2008).  Scars may also be rated 
based on any limitation of function of the part affected.  38 
C.F.R. § 4.118, DC 7805 (2008).  In this regard, the evidence 
shows that the veteran has multiple surgical scars.  The 
evidence also shows some conflict as to whether the majority 
of the post-surgical scars are tender or painful.  In this 
regard, a private examiner reported in a July 2006 letter 
that the veteran had multiple incisional scars of the right 
foot which were mildly tender, and he noted a dorsal aspect 
right foot scar from the 2005 VA surgery.  However, on VA 
examination in December 2006, the VA examiner reported that 
the veteran has two surgical scars (right medial plantar 
right foot from the last total plantar fasciectomy, and small 
plantar scar from surgery for removal of small fibromas) 
which were whitish in color and non-tender on palpation.  He 
also reported, however, another scar over the first 
metatarsophalangeal joint from the 2005 VA surgery which was 
painful on palpation and with movement.  Thus, resolving all 
doubt in the veteran's favor as to whether he has painful 
surgical scars, the Board finds that a separate 10 percent 
evaluation is in order for mildly tender incisional scars of 
the right foot and including a painful surgical scar over the 
first metatarsophalangeal joint of the right great toe.  See 
38 C.F.R. § 4.118, DC 7804.  Parenthetically, the Board also 
notes that VA amended the Schedule for Rating Disabilities by 
revising that portion of the Schedule that addresses the 
Skin, so that it more clearly reflects VA's policies 
concerning the evaluation of scars, and specifically, 38 
C.F.R. § 4.118, Diagnostic Codes 7800-7805; however, the 
amendment is effective for claims filed on and after October 
23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  
However, the evidence does not show any disability that 
would warrant a higher rating under other potentially 
applicable codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5276, 5278 (2008).  

Finally, the evidence discussed herein does not show that 
the disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The veteran's disability has not been 
shown to cause interference with employment beyond that 
contemplated by the Schedule for Rating Disabilities, has 
not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of 
the regular schedular standards utilized to evaluate the 
severity of the disability.  In this regard, while the 
veteran has reported that his right foot disorder has 
negatively impacted his occupation, he has not provided any 
probative evidence that this impairment is not contemplated 
by the current schedular standards for foot injuries in this 
case.  Notably, a SSA award letter and supporting documents 
indicate that the veteran reported that he because too 
disabled to work in 2002 because of panic attacks, 
depression, foot/hip problems, low back injury, neck 
fracture, and hernia surgery.  SSA however, found the 
veteran disability from October 2004 due to affective 
disorders and disorder of the back.  Marked interference 
with employment due to the veteran's right foot disability 
was not shown.  While there is no doubt that there is 
interference with occupational and other activities because 
the veteran does have a right foot disorder, the record does 
not reflect a disability picture that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for his service-
connected disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Accordingly, the Board concludes that the evidence supports 
an initial 20 percent evaluation for a right foot disorder 
from September 7, 2004.  Further, the Board finds that a 
separate 10 percent rating for mildly tender incisional 
scars of the right foot including a painful surgical scar 
over the first metatarsophalangeal joint of the right great 
toe is in order.  After a review of the evidence, no other 
"staged" ratings are for assignment.  See Fenderson, 12 
Vet. App. at 126; see Hart, 21 Vet. App. at 505 




ORDER

A 20 percent initial rating for post-operative residuals, 
multiple plantar fibromas, right foot with hallux rigidus 
and degenerative joint disease, first metatarsophalangeal 
joint, great toe, is granted subject to the laws and 
regulations governing the payment of monetary benefits.

A separate 10 percent rating for mildly tender incisional 
scars of the right foot and including a painful surgical scar 
over the first metatarsophalangeal joint of the right great 
toe is granted subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


